Citation Nr: 0120256	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  01-05 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for paranoid 
schizophrenia. A notice of disagreement was received in March 
2001.  In a March 2001 statement of the case, the RO then 
indicated that it had found certain evidence to be new and 
material, but that entitlement to the benefit sought was 
nevertheless not warranted.  A substantive appeal was 
received in May 2001.


FINDINGS OF FACT

1.  In a March 1982 decision, the Board denied a claim by the 
veteran for entitlement to service connection for paranoid 
schizophrenia on the grounds that it was a pre-existing 
disorder which was not aggravated by military service.

2.  Certain evidence received since the March 1982 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received since the March 
1982 Board decision, and the veteran's claim of entitlement 
to service connection for paranoid schizophrenia has 
therefore been reopened.  38 U.S.C.A. §§  5108, 7104 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It appears that the RO initially found no new and material 
evidence to reopen the veteran's claim, but later viewed a 
certain June 2000 medical statement as new and material.  
However, the RO then denied the claim on the merits.  
Regardless of the RO's finding that new and material evidence 
has been received, it remains the Board's function to review 
the RO's new and material evidence determination.  See 
generally Barnett v. Brown, 8 Vet.App. 1 (1995), aff'd 83 
F.3d. 1380 (Fed. Cir. 1996).

In a March 1982 decision, the Board denied entitlement to 
service connection for paranoid schizophrenia on the basis 
that the disorder preexisted service and was not aggravated 
by service.  That Board decision is final.  38 U.S.C.A. 
§ 7104.  However, applicable law provides that a claim which 
is the subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  
38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received since March 1982 includes VA outpatient 
treatment records from June 1997 to February 2000.  These 
records essentially show continuing treatment for 
schizophrenia.  That the veteran suffers from this disorder 
was known in March 1982, and thus most of these items of 
evidence are not new and material as they add nothing new to 
the record.  However, included with this evidence is an 
addendum to a progress note dated in June 2000. 

The June 2000 addendum stated that the veteran was diagnosed 
with "schizotypal personality disorder" while in the 
military, and that he was diagnosed with chronic 
schizophrenia following his separation.  The doctor opined 
that the disorder may have grown worse following the 
veteran's discharge, and that the veteran may have been in 
prodrome, a period of milder symptomatology prior to 
development of the 
full blown disorder, while in the military.

The June 2000 addendum is in conflict with evidence 
previously of record which showed treatment for 
symptomatology diagnosed as schizophrenia during service as 
well as preservice medical records which include at least one 
diagnosis of schizophrenia prior to service.  The opinion 
expressed in the June 2000 addendum therefore appears to be 
based on incorrect history.  However, the opinion does to 
some limited extent appear to set forth a medical opinion 
regarding the nature of the development phases of 
schizophrenia.  In this regard, the examiner stated that it 
is quite common to see patients start with milder symptoms 
which later progress into a severe, disabling condition.  
This item of evidence must also be viewed not only by itself, 
but also in connection with evidence previously assembled.  
The Board takes note of service medical records which were 
previously of record which include a physical evaluation 
board proceeding which found the schizophrenia to have 
existed prior to service but to have been aggravated by 
service.  In connection with such evidence, the June 2000 
opinion appears to be so significant that it must be 
considered to determine the merits of the veteran's claim.  
In other words, new and material evidence has been received, 
and the veteran's claim has been reopened.  


ORDER

New and material evidence has been received to reopen the 
veteran's claim for service connection for paranoid 
schizophrenia.  To that extent, the appeal is granted subject 
to the following remand.



REMAND

Although the Board agrees with the RO's finding that new and 
material evidence has been received to reopen the veteran's 
claim, the Board must further find that it may not properly 
proceed with appellate review at this time.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In view of the evidence 
recently received, the Board believes that a medical 
examination and opinion are necessary to comply with the new 
legislation.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the claims file 
to ensure compliance with all 
notice/assistance provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The RO's actions should include 
obtaining all pertinent VA medical 
records from November 1980 as well as any 
pertinent private medical records 
identified by the veteran.

2.  The veteran should then be scheduled 
for a special VA psychiatric examination.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  After reviewing the claims 
file (including evidence of psychiatric 
treatment prior to, during, and 
subsequent to the veteran's military 
service) and examining the veteran, the 
examiner should provide opinions 
regarding the following:  a) When was the 
onset of the veteran's paranoid 
schizophrenia?  B) If the condition 
preexisted service, did the level of 
disability permanently increase during 
his military service beyond the natural 
progress of the disease?  A detailed 
rationale for all opinions expressed 
would be helpful and is hereby requested.

3.  After completion of the above, the RO 
should review the expanded record and 
undertake a merits analysis to determine 
whether service connection for 
schizophrenia can be granted.  Unless the 
benefit sought is granted, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument in connection with the 
matter or matters addressed by the Board in this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 


